Citation Nr: 1729689	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-26 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for arthralgia of the bilateral ankles (bilateral ankle disability). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1993 to August 1997 and March 2003 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this case was subsequently transferred to the RO in St. Petersburg, Florida, and that office forwarded the appeal to the Board.

In June 2016, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  There is no competent evidence of record that reflects the Veteran suffers from a current left shoulder disability.

2.  The Veteran's diagnosis of arthralgia is as a result of a disease or injury incurred in active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2016).

2.  The criteria for entitlement to service connection for bilateral ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  The Veteran was afforded VA examinations in August 2008 and March 2010, which included a June 2010 medial opinion addendum.  The VA examiners noted a review of the Veteran's claims file, interviewed and examined the Veteran, and reported the Veteran's assertions and medical history.

However, in June 2016, during the Veteran's decision review officer hearing, the Veteran's representative requested another VA examination, and the Veteran stated that he would be willing to attend another VA examination.  Accordingly, the Veteran was scheduled for a VA examination in July 2016, but the Veteran failed to report to the scheduled examination.  There is no indication in the record that the Veteran has provided any reasons for not reporting for the examination, and there is no other indication of good cause for his failure to report for the scheduled examination.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

While failure to receive notice could provide good cause for the failure to report, the Veteran has not asserted such.  In fact, in the Veteran's September 13, 2016 Statement of Accredited Representative in Appealed Case, and in the June 2017 Appellant Brief, the Veteran's representative acknowledged that the Veteran failed to report for the July 7, 2016, VA examination.  Additionally, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  However, the presumption of regularity cannot be rebutted absent an assertion that notice was not received, and such assertion of notice not received is absent in this case.  Clarke v. Nicholson, 21 Vet. App. 130 (2006).  Therefore, it must be presumed that VA properly discharged their official duties by properly handling claims submitted by the Veteran. 

In light of the fact that the Veteran failed, without good cause, to report for a necessary examination in conjunction with his claims for service connection for a left shoulder disability and bilateral ankle disability, the claims will be decided based on the evidence of record.  38 C.F.R. § 3.655 (b).  Under such circumstances, there is no duty to provide another examination or to obtain an additional medical opinion.  Id.  

II.  Service Connection - Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).




A.  Left Shoulder Disability

The Veteran contends that in December 2005 while participating in combat operations in Afghanistan, he suffered an injury to his left shoulder as a result of a high speed rollover motor vehicle accident.
  
In regards to the first element of service connection, the existence of a present disability, the evidence of record does not establish that the Veteran has a current diagnosis of a left shoulder disability for the following reasons.

Here, the service treatment records and post service medical treatment records are silent for treatment or a diagnosis of a left shoulder condition.  Although the Board notes in a December 2006 Report of Medical Examination, "painful shoulder, elbow and wrist trouble" was noted, the upper extremity was noted as "normal." 

In an August 2008 VA examination report, the examiner noted that the Veteran exhibited a full range of motion and strength in all joints, with normal posture and normal gait.  The physical examination revealed that there was no detectable alternation in form or function of the right and left shoulders.  There was no sign of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement, with no fixed position identified.  And there was normal strength and range of motion of the right and left shoulders.  Ultimately, the VA examiner opined that there was no current pathology identified on the physical examination to render a diagnosis in regards to the Veteran's left shoulder. 

Additionally, the Board has considered the Veteran's lay history of symptomatology related to his claimed disorder throughout the appeal period.  He is competent to report such symptoms, such as his shoulder pain, and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran, however, in this case is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  The Board finds the VA examination report to be of greater probative weight than the Veteran's lay assertions.  The VA examiner performed a physical examination of both shoulders, which did not reveal any current left shoulder condition.

Also, as previously mentioned above, the Veteran failed to report to his scheduled VA examination in July 2016.  The record does not reflect good cause, thus based on the evidence of record; the Board finds that the first element of service connection has not been satisfied as the Veteran does not have a current left shoulder disability. 

In the absence of evidence of a current left shoulder disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223.225 (1992); 38 C.F.R. § 3.385 (2008).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Without evidence of a left shoulder disability, the Board need not address the other elements of service connection.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied. 

B.  Bilateral Ankle Disability 

The Veteran contends that he has a bilateral ankle condition due to his rigorous physical fitness regime during his active service with the onset in 1994.  The Veteran contends that his ankles sustained more wear and tear than normal from being both an Infantryman and on airborne status.  See October 2011 VA Form 9.  

In regards to the first element of service connection, the existence of a present disability, the evidence of record reflects the Veteran has current diagnosis of arthralgia of the bilateral ankles.

In regards to the second element of service connection, service incurrence or aggravation of a disease or injury, the evidence of record reflects the Veteran participated in activities such as running, jumping and parachute landings which led to the chronic pain in his bilateral ankles.

In regards to the third element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the evidence of record reflects that the Veteran's arthralgia is a result of his active duty.  

Thus, the Board finds all three elements of service connection are met for the reasons discussed below. 

Here, the Board notes in the Veteran's service treatment records, specifically in his May 1997 separation examination report, it is noted that the Veteran has joint pain.
See May 1997 Report of Medical Examination. 

In an August 2008 VA examination report, the physical examination revealed that the Veteran's right and left ankles are within normal limits.  There was no sign of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement, with no fixed position identified.  And the Veteran exhibited full range of motion within normal limits.  

Throughout the Veteran's post service treatment records, the Veteran reported bilateral ankle pain.  Specifically, in an April 2008 nursing note, the VA examiner noted the Veteran's report of bilateral ankle pain and noted there was no deformity or swelling of the ankles.  

In a March 2010 VA examination report, the Veteran reported that he has suffered bilateral ankle pain since 1994 due to running and jumping during his active duty.  The VA examiner noted there was no deformity, giving way, instability, weakness or incoordination, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, or flare-ups of the bilateral ankles.  There was no acute fracture or dislocation.  Ankle mortises were noted as intact.  Joint spaces were noted as well-preserved.  There was no soft tissue swelling.  The x-rays of the bilateral ankles were normal.  However, the VA examiner noted joint pain and stiffness, and pain with active motion of the bilateral ankles.  The VA examiner noted that the Veteran's pain does effect the motion of the joint with weight-bearing joints effected, and noted an antalgic gait as a result.  The VA examiner diagnosed the Veteran with bilateral ankle arthralgia.  The VA examiner noted that the Veteran's arthralgia significantly impacts the Veterans occupational activities as it produces a decreased mobility with mild effects on his daily activities.  

In a June 2010 VA addendum medical opinion, in regards to the Veteran's diagnosis of bilateral ankle arthralgia, the VA examiner opined that is least as likely as not that the Veteran's arthralgia of his bilateral ankles is related to his multiple parachute landings while on active duty.  The VA examiner's rationale was that parachute landing causes joint strain and injuries that can be chronic in nature and not identified on normal x-rays.

Here, the Board notes that the Veteran has a diagnosis of arthralgia, which is defined as "pain in a joint."  Dorland's Illustrated Medical Dictionary, 152 (31st ed. 2007).  Typically, joint pain is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for muscle pain or joint pain).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1

A clinical finding or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Sanchez-Benitez I) (providing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001) (Sanchez-Benitez II).  The VA regulations refer to "pain" in connection with the assessment of the extent to which a veteran may be compensably disabled.  For example, 38 C.F.R. § 4.40, relating to "functional loss," states that the extent of functional loss "may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion."  With respect to "the joints," 38 C.F.R. § 4.45 states that the extent of joint disability is to be measured, inter alia, by "pain on movement."  Sanchez-Benitez II at 1361. 

Therefore, based on the unique circumstances of this case, specifically the chronic nature of the Veteran's arthralgia, and the sufficient factual showing of a medical connection between the Veteran's chronic pain and his active service, the Board finds there is an identified basis for the finding of arthralgia.  The VA examiner in the June 2010 opinion described the Veteran's pain as chronic and linked it back to his multiple parachute landings while on active duty.  The VA examiner also explained that parachute landing causes joint strain and injuries which are not identified on normal x-rays.  Additionally, the evidence of record does show functional loss due to pain that can be akin to a physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The VA examiner noted that the Veteran's arthralgia impacts the Veterans occupational activities as it produces a decreased mobility with mild effects on his daily activities.  As such, the Veteran's diagnosis of arthralgia of the bilateral ankles does constitute a disability for which service connection may be granted.


ORDER

Entitlement to service connection for a left shoulder condition is denied.

Entitlement to service connection for arthralgia of the bilateral ankles is granted. 



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


